     Case 3:18-cv-00210-RCJ-CLB Document 16 Filed 07/08/20 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     CHARLES BECOAT,                                      Case No. 3:18-cv-00210-RCJ-CLB
4                                           Plaintiff                    ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS et al.,
7
                                        Defendants
8
9
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
10
     1983 by a former state prisoner. On February 28, 2020, the Court issued an order
11
     dismissing the amended complaint with leave to amend and directed Plaintiff to file a
12
     second amended complaint within thirty days. (ECF No. 12 at 9). In a follow-up order,
13
     the Court granted Plaintiff an extension until April 30, 2020, to file a second amended
14
     complaint. (ECF No. 15). The deadline has now expired, and Plaintiff has not filed a
15
     second amended complaint or otherwise responded to the Court’s order.
16
            District courts have the inherent power to control their dockets and “[i]n the
17
     exercise of that power, they may impose sanctions including, where appropriate . . .
18
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
19
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
20
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
21
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
22
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
23
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
24
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
25
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
26
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
27
     dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
28
     1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
     Case 3:18-cv-00210-RCJ-CLB Document 16 Filed 07/08/20 Page 2 of 3



1    local rules).
2           In determining whether to dismiss an action for lack of prosecution, failure to obey
3    a court order, or failure to comply with local rules, the court must consider several factors:
4    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
6    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
7    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
8    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9           Here, the Court finds that the first two factors, the public’s interest in expeditiously
10   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
15   disposition of cases on their merits—is greatly outweighed by the factors in favor of
16   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17   the court’s order will result in dismissal satisfies the “consideration of alternatives”
18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19   F.2d at 1424. The Court’s order requiring Plaintiff to file a second amended complaint on
20   or before April 30, 2020, expressly stated: “It is further ordered that, if Plaintiff fails to
21   timely file his second amended complaint, the Court will dismiss this action, with
22   prejudice, for failure to state a claim.” (ECF No. 15 at 2). Thus, Plaintiff had adequate
23   warning that dismissal would result from his noncompliance with the Court’s order to file
24   a second amended complaint on or before April 30, 2020.
25          It is therefore ordered that this action is dismissed with prejudice based on
26   Plaintiff’s failure to file a second amended complaint in compliance with this Court’s
27   February 28, 2020, and March 24, 2020, orders and for failure to state a claim.
28          It is further ordered that the motion to proceed in forma pauperis (ECF No. 1) is



                                                  -2-
     Case 3:18-cv-00210-RCJ-CLB Document 16 Filed 07/08/20 Page 3 of 3



1    denied as moot.
2          It is further ordered that the Clerk of Court shall close the case and enter judgment
3    accordingly.
4
5          DATED THIS 8th day of July 2020.
6
7                                                    UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -3-
